332 S.W.3d 928 (2011)
Julius NASH, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 94343.
Missouri Court of Appeals, Eastern District, Division Two.
March 8, 2011.
Brocca Leah Smith, St. Louis, MO, for Movant/Appellant.
Shaun J. Mackelprang and John W. Grantham, Jefferson City, MO, for Respondent/Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.


*929 ORDER

PER CURIAM.
Julius Nash (hereinafter, "Movant") appealed from the trial court's judgment entered after a jury found him guilty of forcible rape. Section 566.030 RSMo (2000),[1] two counts of forcible sodomy. Section 566.060, and kidnapping. Section 565.110. The trial court sentenced Movant to a total of three consecutive terms of life imprisonment plus a consecutive term of fifteen years' imprisonment. This Court affirmed his conviction. State v. Nash, 234 S.W.3d 432 (Mo.App. E.D.2007).
Movant now appeals from the judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Movant alleges he received ineffective assistance of counsel in that his trial counsel failed to object to hearsay testimony and to impeach the victim's testimony with prior inconsistent statements.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. Rule 29.15(k); Middleton v. State, 80 S.W.3d 799 (Mo. banc 2002). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, we have provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).
NOTES
[1]  All further statutory references herein are to RSMo (2000) unless otherwise indicated.